Bronson, Ch. J.
This is an action for conversion. Defendant has appealed from an order overruling a demurrer to the complaint. This is the second time this cause is here upon an appeal from an order overruling a demurrer. Hellstrom v. First Guaranty Bank, 49 N. D. 531, 191 N. W. 963. Hpon the former appeal this court sustained the *294demurrer for tbe reason that tbe complaint insufficiently alleged tbe plaintiff’s right, as mortgagee, to the possession of the property at' the time of the alleged conversion. Thereafter plaintiff amended her complaint. Defendant again demurred thereto upon the ground that the same did not allege facts sufficient to constitute a cause of action. Defendant contends that the complaint, as amended, still fails to show that plaintiff was entitled to the immediate possession of the property alleged to have been converted when considered in connection with the particular recitals thereof; that it fails to allege a demand for the payment of the notes secured and that, upon facts of which this court may take judicial notice, defendant is a first mortgagee and plaintiff a -subsequent mortgagee of the property involved. These contentions are without merit. In substance, the complaint now alleges that plaintiff is entitled to the immediate possession of the property involved; that plaintiff has a special property therein by virtue of a chattel mortgage secured by demand notes, the payment of which plaintiff has demanded and the mortgagor has neglected and failed to make; that pursuant to the terms of the mortgage plaintiff is thereby entitled to the immediate possession of the property for purposes of foreclosure; that defendant wrongfully and unlawfully seized, sold and converted the property involved, reasonably worth a stated sum, and in disturbance of plaintiff’s rights in a stated sum. The complaint now states a cause of action. The allegations are sufficient to admit proof of plaintiff’s right of special property and to the immediate possession of the property and of defendant’s act of conversion including a demand upon, and refusal by defendant to deliver the property. See Hellstrom v. First Guaranty Bank, supra. The order is affirmed with costs.
Bikdzell and Johnson, JJ., and Cooley and Buttz, Dist. JJ., concur.
Justices Christianson and Nubssle, being disqualified, did not participate, Honorable Chas. M. Cooley, of the First Judicial District, and Honorable C. W. Buttz, of the Second Judicial District, sitting in their stead.